 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEONRAY STANLEY,                                   No. 1:20-cv-01078-AWI-SKO (PC)

12                       Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
13            v.                                         RECOMMENDATIONS AND DISMISSING
                                                         ACTION
14    K. TOOR,

15                       Defendant.                      (Doc. No. 12)

16

17          Plaintiff Deonray Stanley is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 8, 2021, the assigned magistrate judge issued a screening order, finding that

21   plaintiff’s complaint fails to state a claim on which relief can be granted. Doc. No. 9. The

22   magistrate judge granted plaintiff leave to amend his complaint. Id. at 6. Plaintiff failed to file an

23   amended complaint or otherwise respond to the screening order.

24          Therefore, on April 22, 2021, the magistrate judge issued an order to show cause why this

25   action should not be dismissed. Doc. No. 10. The judge cautioned plaintiff that “[f]ailure to

26   comply with this order w[ould] result in a recommendation that this action be dismissed for

27   failure to state a claim and to obey court orders.” Id. at 2. Plaintiff failed to respond to the order

28   to show cause.
 1          Accordingly, on June 3, 2021, the magistrate judge filed findings and recommendations,

 2   recommending that this action be dismissed for plaintiff’s failure to state a claim and to obey

 3   court orders. Doc. No. 12. The findings and recommendations were served on plaintiff and

 4   provided him 14 days to file objections thereto. Id. at 2. Plaintiff has not filed any objections,

 5   and the time do so has passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 8   findings and recommendations to be supported by the record and proper analysis.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1.      The findings and recommendations issued on June 3, 2021 (Doc. No. 12) are

11                  ADOPTED in full;

12          2.      This action is DISMISSED for plaintiff’s failure to obey court orders and to state a

13                  claim on which relief can be granted; and,

14          3.      The Clerk of the Court is directed to close this case.

15
     IT IS SO ORDERED.
16

17   Dated: July 2, 2021
                                                  SENIOR DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                        2
